DETAILED ACTION
This is a response to applicant’s submissions filed 12/4/2020.  Claims 1-6 and 18-22 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 12/4/2020 has been received and considered.

Drawings
The drawings were received on 12/4/2020.  These drawings are unacceptable.
The drawings are objected to as failing to comply with 37 CFR 1.121(d) because the replacement sheet of the drawings filed on 12/4/2020 does not include the label "Replacement Sheet”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.  See 37 CFR 1.121(d)(1).  Applicant has only given a general explanation in the remarks that changes were made in accordance with paragraph 17 of the specification.  However, applicant has not explained or shown what was actually amended in figure 3.  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.  

Specification
The amendment to the specification filed on 12/4/2020 has been received and entered.

Claim Objections
Claim 6 is objected to because of the following informalities:  
in claim 6, line 3, element “the planet gears assemblies” should be corrected to   --the planet gear assemblies--.
Appropriate correction is required.

Claim Interpretation
Certain claim limitation interpretations are noted.
In the claims, planet gears “rotating with” other planet gears is interpreted as the planet gears rotating with each other on their own axis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davies, U.S. Patent 8,376,899, in view of Fox, U.S. Patent 8,814,746.
Regarding claim 20, Davies discloses a planetary gearbox, comprising: 
a spur tooth sun gear (16, fig. 1); 
a plurality of planet gear assemblies (18, fig. 1), each planet gear assembly having a spur tooth main gear having a first diameter (26, fig. 1), a spur tooth fore lateral gear attached to a first axial side of the main gear (30, fig. 1), and a spur tooth aft lateral gear attached to a second axial side of the main gear (22, fig. 1), the second axial side opposite the first axial side, the fore lateral gear and the aft lateral gear each having a second diameter smaller than the first diameter (see fig. 1); 
wherein the spur tooth main gear of each of the plurality of planet gear assemblies is meshed with the spur tooth sun gear (see fig. 1); 
a spur tooth fore ring gear that meshes with the spur tooth fore lateral gear of each of the plurality of planet gear assemblies (28, fig. 1); and 
a spur tooth aft ring gear that meshes with the spur tooth aft lateral gear of each of the plurality of planet gear assemblies (20, fig. 1).
Davies does not disclose the fore and aft lateral gears and the fore and aft ring gears being helical gears, and teeth of the fore lateral gear angled in an opposite way relative to teeth of the aft lateral gear.
Fox discloses symmetrical planet gear tooth sections meshing with respective ring gear teeth and being helical with opposite helix angles (e.g., see fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use opposing sets of helical gear teeth as disclosed by Fox for the fore and aft lateral gears of Davies, in order to equalize the forces on the planet gears, as taught by Fox (e.g., col. 5, lines 35-40).
Regarding claim 21, Davies, as modified, discloses the at least one helical tooth fore ring gear and the at least one helical tooth aft ring gear are discrete from one another (see fig. 1).  
Regarding claim 22, Davies, as modified, discloses the spur tooth main gear, the helical tooth fore lateral gear, and helical tooth aft lateral gear are a monolithic structure (see fig. 1).

Allowable Subject Matter
Claims 1-6, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious wherein one of the sun gear, the planet carrier, and the ring gears is configured to be operatively connected to an input, one is configured to be operatively connected to an output, and rotation of a remaining one is limited, in combination with the other elements required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered and are persuasive.  These arguments are moot in view of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619